UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2011 OR [ ]Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 001-35019 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Louisiana 02-0815346 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 624 Market Street, Shreveport, Louisiana (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (318) 222-1145 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock (par value $.01 per share) Nasdaq Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 5(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] The aggregate value of the 2,655,075shares of Common Stock of the Registrant issued and outstanding on December 31, 2010, which excludes an aggregate of 390,754shares held by all directors and executives officers of the Registrant, the Registrant's Employee Stock Ownership Plan ("ESOP"), the Recognition and Retention Plan (“RRP”) and Employees' Savings and Profit Sharing Plan ("401(k) Plan") as a group, was approximately $30.5 million.This figure is based on the closing sales price of $11.50 per share of the Registrant's Common Stock on December 31, 2010, the last business day of the Registrant’s second fiscal quarter.Although directors and executive officers, the ESOP, RRP and 401(k) Plan were assumed to be "affiliates" of the Registrant for purposes of this calculation, the classification is not to be interpreted as an admission of such status. Number of shares of Common Stock outstanding as of September 26, 2011:3,051,881 DOCUMENTS INCORPORATED BY REFERENCE Set forth below are the documents incorporated by reference and the Part of the Form 10-K into which the document is incorporated. (1) Portions of the Annual Report to Shareholders are incorporated into Part II, Items 5 through 8 and Part IV, Item 15 of this Form 10-K. (2)Portions of the Definitive Proxy Statement for the 2011 Annual Meeting of Shareholders are incorporated into Part III, Items 10 through 14. Home Federal Bancorp Inc. of Louisiana Form10-K For the Year Ended June30, 2011 PART I. Item 1. Business 1 Item 1A. Risk Factors 26 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 26 Item 4. Submission of Matters to a Vote of Security Holders 26 PART II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 28 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 83 Item 9A. Controls and Procedures 83 Item 9B. Other Information 83 PART III. Item 10. Directors, Executive Officers and Corporate Governance 84 Item 11. Executive Compensation 84 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 84 Item 13. Certain Relationships and Related Transactions and Director Independence 85 Item 14. Principal Accountant Fees and Services 85 PART IV. Item 15. Exhibits and Financial Statement Schedules 85 i PART I Item1. Business On December 22, 2010, Home Federal Bank (“Home Federal Bank” or the “Bank”) completed its second step conversion from the mutual holding company form of organization to the stock holding company form of organization pursuant to a Plan of Conversion and Reorganization.Upon completion of the conversion, Home Federal Bancorp, Inc. of Louisiana, a newly formed Louisiana chartered corporation (“Home Federal Bancorp” or the “Company”), became the holding company for Home Federal Bank and Home Federal Mutual Holding Company of Louisiana and the former Home Federal Bancorp, Inc. of Louisiana, a federal corporation, ceased to exist.As part of the conversion and in accordance with the Plan of Conversion and Reorganization, all outstanding shares of the former Home Federal Bancorp, Inc. of Louisiana common stock (other than those owned by Home Federal Mutual Holding Company) were converted into the right to receive 0.9110 of a share of the newly formed Home Federal Bancorp, Inc. of Louisiana common stock resulting in approximately 1,100,609 shares issued in the exchange and cash in lieu of fractional shares. In addition, a total of 1,945,220 shares of common stock, par value $0.01 per share, of Home Federal Bancorp, Inc. of Louisiana were sold in subscription, community and syndicated community offerings to certain depositors and borrowers of the Bank, the Bank's Employee Stock Ownership Plan and other investors for $10.00 per share, or $19.5 million in the aggregate.Treasury stock held was cancelled.The net proceeds of the offering were approximately $18.0 million, after offering expenses. Home Federal Bank is a federally chartered stock savings bank originally organized in 1924 as Home Federal Savings and Loan Association of Shreveport.The Bank reorganized into the mutual holding company structure in January 2005 and changed its name to “Home Federal Bank” in 2009 as part of its business strategy to be recognized as a community bank.Home Federal Bank’s headquarters and main office, three full service branch offices and agency office are located in Shreveport and Bossier City, Louisiana and serve the Shreveport-Bossier City metropolitan area.Home Federal Bank’s business primarily consists of attracting deposits from the general public and using those funds to originate loans.At our agency office, we offer security brokerage and advisory services through a third party provider. Home Federal Bank’s market area is Caddo Parish, Louisiana, which includes the city of Shreveport, and neighboring communities in Bossier Parish, Louisiana. Home Federal Bancorp’s only business activities are to hold all of the outstanding common stock of Home Federal Bank. Home Federal Bancorp is authorized to pursue other business activities permitted by applicable laws and regulations for savings and loan holding companies, which may include the issuance of additional shares of common stock to raise capital or to support mergers or acquisitions and borrowing funds for reinvestment in Home Federal Bank. Home Federal Bancorp does not own or lease any property, but instead uses the premises, equipment and furniture of Home Federal Bank. At the present time, Home Federal Bancorp employs only persons who are officers of Home Federal Bank to serve as officers of Home Federal Bancorp and may also use the support staff of Home Federal Bank from time to time. These persons are not separately compensated by Home Federal Bancorp. Pursuant to the regulations under Sections23A and 23B of the Federal Reserve Act, Home Federal Bank and Home Federal Bancorp have entered into an expense sharing agreement. Under this agreement, Home Federal Bancorp will reimburse Home Federal Bank for the time that employees of Home Federal Bank devote to activities of Home Federal Bancorp, the portion of the expense of the annual independent audit attributable to Home Federal Bancorp and all expenses attributable to Home Federal Bancorp’s public filing obligations under the Securities Exchange Act of 1934. If Home Federal Bancorp commences any significant activities other than holding all of the outstanding common stock of Home Federal Bank, Home Federal Bancorp and Home Federal Bank will amend the expense sharing agreement to provide for the equitable sharing of all expenses of such other activities that may be attributable to Home Federal Bancorp. Market Area The primary market area of Home Federal Bancorp for loans and deposits is in northwest Louisiana, particularly Caddo Parish and neighboring communities in Bossier Parish, which are located in the Shreveport-Bossier City metropolitan statistical area. 1 Shreveport and Bossier City are located in northern Louisiana on Interstate 20, approximately fifteen miles from the Texas state border and 185 miles east of Dallas Texas.Our primary market area has a diversified economy with employment in services, government and wholesale/retail trade constituting the basis of the local economy, with service jobs being the largest component.The majority of the services are health care related as Shreveport has become a regional hub for health care.The casino gaming industry also supports a significant number of the service jobs.The energy sector has a prominent role in the regional economy, resulting from oil and gas exploration and drilling. The Shreveport-Bossier City metropolitan statistical area is considered the economic and healthcare center for northwest Louisiana, east Texas and southwest Arkansas.The primary employers in our market area are the Louisiana Department of Civil Service, Barksdale Air Force Base, Louisiana State University Medical Center and the Willis-Knighton Health System.The gaming industry also supports service sector employment. Competition.We face significant competition both in attracting deposits and in making loans. Our most direct competition for deposits has come historically from commercial banks, credit unions and other savings institutions located in our primary market area, including many large financial institutions which have greater financial and marketing resources available to them. In addition, we face significant competition for investors’ funds from short-term money market securities, mutual funds and other corporate and government securities. We do not rely upon any individual group or entity for a material portion of our deposits. Our ability to attract and retain deposits depends on our ability to generally provide a rate of return, liquidity and risk comparable to that offered by competing investment opportunities. Our competition for real estate loans comes principally from mortgage banking companies, commercial banks, other savings institutions and credit unions. We compete for loan originations primarily through the interest rates and loan fees we charge, and the efficiency and quality of services we provide borrowers. Factors which affect competition include general and local economic conditions, current interest rate levels and volatility in the mortgage markets. Competition may increase as a result of the continuing reduction of restrictions on the interstate operations of financial institutions. Lending Activities General.At June30, 2011, our net loan portfolio amounted to $125.4million, representing approximately 53.7% of total assets at that date. Historically, our principal lending activity was the origination of one- to four-family residential loans. At June30, 2011, one- to four-family residential loans amounted to $45.6million, or 36.0% of the total loan portfolio. As part of our desire to diversify the loan portfolio, we began to offer commercial real estate loans and commercial business loans in fiscal 2009, which amounted to $32.8million and $10.2million, respectively, at June30, 2011. The types of loans that we may originate are subject to federal and state laws and regulations. Interest rates charged on loans are affected principally by the demand for such loans and the supply of money available for lending purposes and the rates offered by our competitors. These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Federal Reserve Board, legislative and tax policies, and governmental budgetary matters. A savings institution generally may not make loans to one borrower and related entities in an amount which exceeds 15% of its unimpaired capital and surplus, although loans in an amount equal to an additional 10% of unimpaired capital and surplus may be made to a borrower if the loans are fully secured by readily marketable securities. In addition, upon application the Office of the Comptroller of the Currency permits a savings institution to lend up to an additional 15% of unimpaired capital and surplus to one borrower to develop domestic residential housing units. At June30, 2011, our regulatory limit on loans-to-one borrower was $6.2million and the five largest loans or groups of loans-to-one borrower, including related entities, aggregated $4.6million, $4.4million, $4.1million, $4.0million and $3.9million. Each of our five largest loans or groups of loans was originated with strong guarantor support to known borrowers in our market area and performing in accordance with its terms at June30, 2011. The $4.6million group of loans is to a limited partnership established by the Housing Authority of Bossier City, Louisiana. The loans are secured by a first mortgage lien on real estate and low to moderate income rental units in Bossier City, Louisiana as well as a conditional assignment of rents. 2 Loans to or guaranteed by general obligations of a state or political subdivision are not subject to the foregoing lending limits. Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. June 30, Percent of Percent of Amount Total Loans Amount Total Loans (Dollars in thousands) Real estate loans: One- to four-family residential(1) $ % $ % Commercial-real estate secured: Owner occupied Non-owner occupied Total commercial-real estate secured Multi-family residential Land Construction Home equity loans and second mortgage loans Equity lines of credit Total real estate loans Commercial business Consumer non-real estate loans: Savings accounts Automobile and other consumer loans 48 Total non-real estate loans Total loans % % Less: Allowance for loan losses ) ) Deferred loan fees ) ) Net loans receivable(1) $ $ Does not include loans held-for-sale amounting to $6.7 million and $13.4 million at June 30, 2011 and June 30, 2010, respectively. Origination of Loans.Our lending activities are subject to the written underwriting standards and loan origination procedures established by the board of directors and management. Loan originations are obtained through a variety of sources, primarily from existing customers and referrals from existing customers. Written loan applications are taken by one of our loan officers. The loan officer also supervises the procurement of credit reports, appraisals and other documentation involved with a loan. As a matter of practice, we obtain independent outside appraisals on substantially all of our loans although we may prepare an in-house valuation depending on the characteristics of the loan and the profile of the borrower. Under our lending policy, a title opinion must be obtained for each real estate loan. We also require fire and extended coverage casualty insurance in order to protect the properties securing the real estate loans. Borrowers must also obtain flood insurance policies when the property is in a flood hazard area. Our loan approval process is intended to assess the borrower’s ability to repay the loan, the viability of the loan and the value of the property that will secure the loan. Residential loans up to $417,000, the Fannie Mae conforming loan limit for single-family mortgage loans for 2011, must be approved by our Residential Loan Committee which currently consists of Home Federal Bank's Chief Executive Officer, the President, the Chief Financial Officer, the Senior Vice President Mortgage Lending and the Vice President of Lending. Residential loans in excess of $417,000 must be approved by the board of directors. Commercial real estate secured loans and lines of credit and commercial business loans up to $1.0million must be approved by the President or the Chief Executive Officer, up to $2.0million by both the President and the Chief Executive Officer, up to $3.0million by the Commercial Loan Committee and in excess of $3.0million by the Executive Loan Committee. In accordance with past practice, all loans are ratified by our board of directors. 3 Historically, we purchased loans from a mortgage originator secured by single-family housing primarily located in predominantly rural areas of Texas and to a lesser extent, Tennessee, Arkansas, Alabama, Louisiana and Mississippi. No such mortgage loans were purchased during fiscal 2010 or fiscal 2011. The loans were generally secured by rural properties and the seller retained servicing rights. Although the loans were originated with fixed-rates, Home Federal Bank receives an adjustable-rate of interest equal to the Federal Housing Finance Board rate, with rate floors and ceilings of approximately 5.0% and 8.0%, respectively. Under the terms of the loan agreements, the seller must repurchase any loan that becomes more than 90days delinquent. At June30, 2011, we had approximately $8.8million of such loans in our portfolio with an average age of approximately eight years. In recent periods, we have originated and sold substantially all of our fixed-rate conforming mortgages to correspondent banks. For the year ended June30, 2011, we originated $123.0million of one- to four-family residential loans and sold $116.5million of such loans. Our residential loan originations primarily consist of rural development, FHA and VA loans. The following table shows total loans originated, sold and repaid during the periods indicated. Loan originations: One-to four-family residential $ 122,981 $ Commercial— real estate secured (owner occupied and non-owner occupied) Multi-family residential Commercial business Land Construction Home equity loans and lines of credit and other consumer Total loan originations Loans purchased Total loan originations and loans purchased Loans sold ) ) Loan principal repayments (44,828 ) ) Total loans sold and principal repayments ) ) Increase (decrease) due to other items, net(1) ) ) Net increase in loan portfolio $ $ (1)Other items consist of deferred loan fees, the allowance for loan losses and loans held-for-sale at year end. Although federal laws and regulations permit savings institutions to originate and purchase loans secured by real estate located throughout the United States, we concentrate our lending activity in our primary market area in Caddo Parish, Louisiana and the surrounding area. Subject to our loans-to-one borrower limitation, we are permitted to invest without limitation in residential mortgage loans and up to 400% of our capital in loans secured by non-residential or commercial real estate. We also may invest in secured and unsecured consumer loans in an amount not exceeding 35% of total assets. This 35% limitation may be exceeded for certain types of consumer loans, such as home equity and property improvement loans secured by residential real property. In addition, we may invest up to 10% of our total assets in secured and unsecured loans for commercial, corporate, business or agricultural purposes. At June30, 2011, we were within each of the above lending limits. During fiscal 2011 and 2010, we sold $116.5million and $71.6 million of loans, respectively. We recognized gain on sale of loans of $1.8 million during fiscal 2011 and $644,000 during fiscal 2010. Loans were sold during these periods primarily to other financial institutions. Such loans were sold against forward sales commitments with servicing released and without recourse after a certain amount of time, typically 90days. The loans sold primarily consisted of long-term, fixed rate residential real estate loans. These loans were originated during a period of historically low interest rates and were sold to reduce our interest rate risk. We will continue to sell loans in the future to the extent we believe the interest rate environment is unfavorable and interest rate risk is unacceptable. 4 Contractual Terms to Final Maturities.The following table shows the scheduled contractual maturities of our loans as of June30, 2011, before giving effect to net items. Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less. The amounts shown below do not take into account loan prepayments. Home Equity Loans and Lines One- to Commercial — Multi- of Credit Four-Family Real Estate Family Commercial and Other Residential Secured Residential Business Land Construction Consumer Total (In thousands) Amounts due after June30,2011 in: One year or less $ $ $ 97 $ After one year through two years After two years through three years 75 After three years through five years After five years through ten years 47 After ten years through fifteen years 3 After fifteen years Total $ The following table sets forth the dollar amount of all loans, before net items, due after June30, 2011 which have fixed interest rates or which have floating or adjustable interest rates. Floating or Fixed-Rate Adjustable-Rate Total One- to four-family residential $ $ $ Commercial — real estate secured Multi-family residential Commercial business Land Construction Home equity loans and lines of credit and other consumer Total $ $ $ Scheduled contractual maturities of loans do not necessarily reflect the actual expected term of the loan portfolio. The average life of mortgage loans is substantially less than their average contractual terms because of prepayments. The average life of mortgage loans tends to increase when current mortgage loan rates are higher than rates on existing mortgage loans and, conversely, decrease when rates on current mortgage loans are lower than existing mortgage loan rates (due to refinancing of adjustable-rate and fixed-rate loans at lower rates). Under the latter circumstance, the weighted average yield on loans decreases as higher yielding loans are repaid or refinanced at lower rates. 5 One- to Four-Family Residential Real Estate Loans.At June30, 2011, $45.6 million, or 36.0%, of the total loan portfolio, before net items, consisted of one- to four-family residential loans. The loan-to-value ratio, maturity and other provisions of the loans made by us generally have reflected the policy of making less than the maximum loan permissible under applicable regulations, in accordance with sound lending practices, market conditions and underwriting standards established by us. Our current lending policy on one- to four-family residential loans generally limits the maximum loan-to-value ratio to 90% or less of the appraised value of the property although we will lend up to a 100% loan-to-value ratio with private mortgage insurance. These loans are amortized on a monthly basis with principal and interest due each month, with terms not in excess of 30years and generally include “due-on-sale” clauses. At June30, 2011, $35.3million, or 77.6%, of our one- to four-family residential mortgage loans were fixed-rate loans. Fixed-rate loans generally have maturities ranging from 15 to 30years and are fully amortizing with monthly loan payments sufficient to repay the total amount of the loan with interest by the end of the loan term. Our fixed-rate loans generally are originated under terms, conditions and documentation which permit them to be sold to U.S.Government-sponsored agencies, such as the Federal Home Loan Mortgage Corporation, and other investors in the secondary mortgage market. Consistent with our asset/liability management, we have sold a significant portion of our long-term, fixed rate loans over the past two years. Although we offer adjustable rate loans, substantially all of the single-family loan originations over the last few years have consisted of fixed-rate loans due to the low interest rate environment. The adjustable-rate loans held in portfolio typically have interest rates which adjust on an annual basis. These loans generally have an annual cap of 2% on any increase or decrease and a cap of 6% above or below the initial rate over the life of the loan. Such loans are underwritten based on the initial rate plus 2%. Commercial — Real Estate Secured Loans.As of June30, 2011, Home Federal Bank had outstanding $32.8million of loans secured by commercial real estate. It is the current policy of Home Federal Bank to lend in a first lien position on real property occupied as a commercial business property. Home Federal Bank offers fixed and variable rate mortgage loans. Home Federal Bank’s commercial real estate loans are limited to a maximum of 85% of the appraised value and have terms up to 15years, however, the terms are generally no more than 5years with amortization periods of 20years or less. It is our policy that commercial real estate secured lines of credit are limited to a maximum of 85% of the appraised value of the property and shall not exceed 3 to 5year amortizations. Multi-Family Residential Loans.At June30, 2011, we had outstanding approximately $8.4million of multi-family residential loans. Our multi-family residential loan portfolio includes income producing properties of 50 or more units and low income housing developments. We obtain personal guarantees on all properties other than those of the public housing authority for which they are not permitted. Commercial Business Loans.At June30, 2011, we had outstanding approximately $10.2million of non-real estate secured commercial loans. The business lending products we offer include lines of credit, inventory financing and equipment loans. Commercial business loans and lines of credit carry more credit risk than other types of commercial loans. We attempt to limit such risk by making loans predominantly to small- and mid-sized businesses located within our market area and having the loans personally guaranteed by the principals involved. We have established underwriting standards in regard to business loans which set forth the criteria for sources of repayment, borrower’s capacity to repay, specific financial and collateral margins and financial enhancements such as guarantees. Generally, the primary source of repayment is cash flow from the business and the financial strength of the borrower. Land Loans.As of June30, 2011, land loans were $11.3million, or 8.9% of the total loan portfolio. Land loans include land which has been acquired for the purpose of development and unimproved land. Our loan policy provides for loan-to-value ratios of 50% for unimproved land loans. Land loans are originated with fixed rates and terms up to five years with longer amortizations. Although land loans generally are considered to have greater credit risk than certain other types of loans, we expect to mitigate such risk by requiring personal guarantees and identifying other secondary source of repayment for the land loan other than the sale of the collateral. It is our practice to only originate a limited amount of loans for speculative development to borrowers with whom our lenders have a prior relationship. 6 Construction Loans.At June30, 2011, we had outstanding approximately $10.3million of construction loans which included loans for the construction of residential and commercial property. Our residential construction loans typically have terms of 6 to eleven months with a takeout letter from Home Federal for the permanent mortgage. Our commercial construction loans include owner occupied commercial properties, pre-sold property and speculative office property. As of June30, 2011, we held $5.5million of speculative construction loans, $5.2million of which related to speculative office condominium projects, which are limited to eight units at any one time. Home Equity and Second Mortgage Loans.At June30, 2011, we held $1.5million of home equity and second mortgage loans compared to $3.0million of home equity and second mortgage loans at June30, 2010. These loans are secured by the underlying equity in the borrower’s residence. We do not require that we hold the first mortgage on the properties that secure the second mortgage loans. The amount of our second mortgage loans generally cannot exceed a loan-to-value ratio of 90% after taking into consideration the first mortgage loan. These loans are typically three-to-five year balloon loans with fixed rates and terms that will not exceed 10years and contain an on-demand clause that allows us to call the loan in at any time. Equity Lines of Credit.We offer lines of credit secured by a borrower’s equity in real estate which loans amounted to $6.0million, or 4.7% of the total loan portfolio, at June30, 2011. The rates and terms of such lines of credit depend on the history and income of the borrower, purpose of the loan and collateral. Lines of credit will not exceed 90% of the value of the equity in the collateral. Consumer Non-real Estate Loans.We are authorized to make loans for a wide variety of personal or consumer purposes. We originate consumer loans primarily in order to accommodate our customers. The consumer loans at June 30, 2011 consist of loans secured by deposit accounts with us, automobile loans, overdraft and other unsecured loans. Consumer non-real estate loans generally have shorter terms and higher interest rates than residential mortgage loans, and generally entail greater credit risk than residential mortgage loans, particularly those loans secured by assets that depreciate rapidly, such as automobiles, boats and recreational vehicles. In such cases, repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment for the outstanding loan and the remaining deficiency often does not warrant further substantial collection efforts against the borrower. In particular, amounts realizable on the sale of repossessed automobiles may be significantly reduced based upon the condition of the automobiles and the fluctuating demand for used automobiles. Our automobile loans at June 30, 2011 totaled $136,000. We offer loans secured by deposit accounts held with us, which loans amounted to $328,000, or 0.3% of the total loan portfolio, at June30, 2011. Such loans are originated for up to 100% of the account balance, with a hold placed on the account restricting the withdrawal of the account balance. The interest rate on the loan is equal to the interest rate paid on the account plus 2%. These loans typically are payable on demand with a maturity date of one year. Loan Origination and Other Fees.In addition to interest earned on loans, we generally receive loan origination fees or “points” for originating loans. Loan points are a percentage of the principal amount of the mortgage loan and are charged to the borrower in connection with the origination of the loan. In accordance with accounting guidance, loan origination fees and points are deferred and amortized into income as an adjustment of yield over the life of the loan. Asset Quality General.During fiscal 2011, we engaged a third party to review loans, policies, and procedures. The scope of the services to be provided includes credit underwriting, adherence to our loan policies as well as regulatory policies, and recommendations regarding reserve allocations. We expect to have such reviews done annually. Our collection procedures provide that when a loan is 10days past due, personal contact efforts are attempted, either in person or by telephone. At 15days past due, a late charge notice is sent to the borrower requesting payment. If the loan is still past due at 30days, a formal letter is sent to the borrower stating that the loan is past due and that legal action, including foreclosure proceedings, may be necessary. If a loan becomes 60days past due and no progress has been made in resolving the delinquency, a collection letter from legal counsel is sent and personal contact is attempted. When a loan continues in a delinquent status for 90days or more, and a repayment schedule has not been made or kept by the borrower, generally a notice of intent to foreclose is sent to the borrower. If the delinquency is not cured, foreclosure proceedings are initiated. In most cases, deficiencies are cured promptly. While we generally prefer to work with borrowers to resolve such problems, we will institute foreclosure or other collection proceedings when necessary to minimize any potential loss. 7 Loans are placed on non-accrual status when management believes the probability of collection of interest is doubtful. When a loan is placed on non-accrual status, previously accrued but unpaid interest is deducted from interest income. We generally discontinue the accrual of interest income when the loan becomes 90days past due as to principal or interest unless the credit is well secured and we believe we will fully collect. Real estate and other assets we acquire as a result of foreclosure or by deed-in-lieu of foreclosure are classified as real estate owned until sold. We held no real estate owned at June30, 2011 or June30, 2010. Delinquent Loans.The following table shows the delinquencies in our loan portfolio as of the dates indicated. June30, 2011 June30, 2010 30-89 90 or More Days 30-89 90 or More Days Days Overdue Overdue Days Overdue Overdue Number Principal Number Principal Number Principal Number Principal of Loans Balance of Loans Balance of Loans Balance of Loans Balance (Dollars in thousands) One- to four-family residential 24 $ 2 $ 4 $ 1 $ 15 Commercial— real estate secured Multi-family residential Commercial business Land Construction 1 Home equity loans and lines of credit and other consumer Total delinquent loans 24 $ 2 $ 4 $ 2 $ Delinquent loans to total net loans % Delinquent loans to total loans % 8 Non-Performing Assets.The following table shows the amounts of our non-performing assets (defined as non-accruing loans, accruing loans 90days or more past due and real estate owned) at the dates indicated. We did not have real estate owned or troubled debt restructurings at either of the dates indicated. June30, (Dollars in thousands) Non-accruing loans: One- to four-family residential $ 15 $ 15 Commercial— real estate secured Multi-family residential Commercial business Land Construction Home equity loans and lines of credit and other consumer Total non-accruing loans 15 Accruing loans 90days or more past due 99 Total non-performing loans(1) Real estate owned, net Total non-performing assets $ $ Total non-performing loans as a percent of loans, net % % Total non-performing assets as a percent of total assets % % (1)Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due. Classified Assets.Federal regulations require that each insured savings institution classify its assets on a regular basis. In addition, in connection with examinations of insured institutions, federal examiners have authority to identify problem assets and, if appropriate, classify them. There are three classifications for problem assets: “substandard,” “doubtful” and “loss.” Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected. Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a higher possibility of loss. An asset classified as loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted. Another category designated “special mention” also must be established and maintained for assets which do not currently expose an insured institution to a sufficient degree of risk to warrant classification as substandard, doubtful or loss. Assets classified as substandard or doubtful require the institution to establish general allowances for loan losses. If an asset or portion thereof is classified as loss, the insured institution must either establish specific allowances for loan losses in the amount of 100% of the portion of the asset classified loss, or charge-off such amount. General loss allowances established to cover possible losses related to assets classified substandard or doubtful may be included in determining an institution’s regulatory capital, while specific valuation allowances for loan losses do not qualify as regulatory capital. Federal examiners may disagree with an insured institution’s classifications and amounts reserved. At June30, 2011 we held $100,000 of assets classified special mention and $114,000 classified as substandard. The classified assets are related to four mortgage loans. Allowance for Loan Losses.At June30, 2011, our allowance for loan losses amounted to $842,000. The allowance for loan losses is maintained at a level believed, to the best of our knowledge, to cover all known and inherent losses in the portfolio both probable and reasonable to estimate at each reporting date. The level of allowance for loan losses is based on our periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing conditions. We are primarily engaged in originating single-family residential loans. Our management considers the deficiencies of all classified loans in determining the amount of allowance for loan losses required at each reporting date. Our management analyzes the probability of the correction of the substandard loans’ weaknesses and the extent of any known or inherent losses that we might sustain on them. During the fiscal year 2011, we recorded a provision for loan losses of $353,000 as compared to $36,000 recorded for the fiscal year 2010. The 2010 provision reflects our estimate to maintain the allowance for loan losses at a level to cover probable losses inherent in the loan portfolio. 9 The increase in the provision for fiscal year 2011 reflects the increased risk associated with our commercial lending (both real estate secured and non-real estate secured), as well our consideration of the downturn in the national economy. As noted previously, total non-performing assets decreased by approximately $246,000 over the prior year; however, our loans 30-89 days overdue increased $2.2 million as of June 30, 2011 compared to June 30, 2010, all of which were secured by one- to four-family residential properties. While management believes that it determines the size of the allowance based on the best information available at the time, the allowance will need to be adjusted as circumstances change and assumptions are updated. Future adjustments to the allowance could significantly affect net income. The following table shows changes in our allowance for loan losses during the periods presented. We had $13,000 of loan charge-offs during fiscal 2010.There were no loan charge-offs during fiscal 2011. At or for the Year Ended June30, (Dollars in thousands) Total loans outstanding at end of period $ $ Average loans outstanding Allowance for loan losses, beginning of period Provision for loan losses 36 Charge-offs ) Allowance for loan losses, end of period $ $ Allowance for loan losses as a percent of non-performing loans % % Allowance for loan losses as a percent of loans outstanding % % The following table shows how our allowance for loan losses is allocated by type of loan at each of the dates indicated. June30, Loan Loan Category Category Amount of as a % of Amount of as a % of Allowance Total Loans Allowance Total Loans (Dollars in thousands) One- to four-family residential $ % $ 30 % Commercial — real estate secured 95 Multi-family residential 70 Commercial business Land 75 Construction 74 Home equity loans and lines of credit and other consumer 12 5 Total $ % $ % Investment Securities We have authority to invest in various types of securities, including mortgage-backed securities, U.S.Treasury obligations, securities of various federal agencies and of state and municipal governments, certificates of deposit at federally insured banks and savings institutions, certain bankers’ acceptances and federal funds. Our investment strategy is established by the board of directors. 10 The following table sets forth certain information relating to our investment securities portfolio at the dates indicated. June30, Amortized Fair Amortized Fair Cost Value Cost Value (In thousands) Securities Held-to-Maturity: FNBB stock $ FHLB stock Mortgage-backed securities 4,068 298 323 Total Securities Held-to-Maturity 5,638 2,138 2,163 Securities Available-for-Sale: Government agency securities ARM Fund Mortgage-backed securities Total Securities Available-for-Sale 75,039 Total Investment Securities $ $ 80,677 $ $ The following table sets forth the amount of investment securities which contractually mature during each of the periods indicated and the weighted average yields for each range of maturities at June30, 2011. The amounts reflect the fair value of our securities at June30, 2011. Amounts at June30, 2011 which Mature in Over One Weighted Year Weighted Over Five Weighted Weighted One Year Average Through Average Through Average Over Average or Less Yield Five Years Yield Ten Years Yield Ten Years Yield (Dollars in thousands) Bonds and other debt securities: Government agency securities $ % $ % $ % $ % Mortgage-backed securities 23 Equity securities(1): ARM Fund FNBB stock FHLB stock Total investment securities and Bank stocks $ % $ % $ % $ % (1)None of the listed equity securities has a stated maturity. Our investment in equity securities consists primarily of FHLB stock, a $1.3million (book value) investment in an adjustable-rate mortgage fund (referred to as the ARM Fund) and shares of First National Bankers Bankshares, Inc. (“FNBB”). The fair value of the ARM Fund has traditionally correlated with the interest rate environment. At June30, 2011, the unrealized gain on this investment was $17,000. Management will continue to monitor its investment portfolio to determine whether any investment securities which have unrealized losses should be considered other than temporarily impaired. Mortgage-backed securities represent a participation interest in a pool of one- to four-family or multi-family mortgages. The mortgage originators use intermediaries (generally U.S.Government agencies and government-sponsored enterprises) to pool and repackage the participation interests in the form of securities, with investors receiving the principal and interest payments on the mortgages. Such U.S.Government agencies and government-sponsored enterprises guarantee the payment of principal and interest to investors. 11 Mortgage-backed securities are typically issued with stated principal amounts, and the securities are backed by pools of mortgages that have loans with interest rates that are within a range and have varying maturities. The underlying pool of mortgages, i.e., fixed-rate or adjustable-rate, as well as prepayment risk, are passed on to the certificate holder. The life of a mortgage-backed pass-through security approximates the life of the underlying mortgages. Our mortgage-backed securities consist of Ginnie Mae securities (“GNMA”), Freddie Mac securities (“FHLMC”) and Fannie Mae securities (“FNMA”). Ginnie Mae is a government agency within the Department of Housing and Urban Development which is intended to help finance government-assisted housing programs. Ginnie Mae securities are backed by loans insured by the Federal Housing Administration, or guaranteed by the Veterans Administration. The timely payment of principal and interest on Ginnie Mae securities is guaranteed by Ginnie Mae and backed by the full faith and credit of the U.S.Government. Freddie Mac is a private corporation chartered by the U.S.Government. Freddie Mac issues participation certificates backed principally by conventional mortgage loans. Freddie Mac guarantees the timely payment of interest and the ultimate return of principal on participation certificates. Fannie Mae is a private corporation chartered by the U.S.Congress with a mandate to establish a secondary market for mortgage loans. Fannie Mae guarantees the timely payment of principal and interest on Fannie Mae securities. Freddie Mac and Fannie Mae securities are not backed by the full faith and credit of the U.S.Government. In September 2008, the Federal Housing Finance Agency was appointed as conservator of Fannie Mae and Freddie Mac. The U.S.Department of the Treasury agreed to provide capital as needed to ensure that Fannie Mae and Freddie Mac continue to provide liquidity to the housing and mortgage markets. Mortgage-backed securities generally yield less than the loans which underlie such securities because of their payment guarantees or credit enhancements which offer nominal credit risk. In addition, mortgage-backed securities are more liquid than individual mortgage loans and may be used to collateralize our borrowings or other obligations. The following table sets forth the composition of our mortgage-backed securities portfolio at each of the dates indicated. The amounts reflect the fair value of our mortgage-backed securities at June30, 2011 and 2010. June30, 2010 (In thousands) Fixed rate: GNMA $ $ FHLMC FNMA Total fixed rate Adjustable rate: GNMA FNMA FHLMC Total adjustable-rate 1,197 Total mortgage-backed securities $ $ Information regarding the contractual maturities and weighted average yield of our mortgage-backed securities portfolio at June30, 2011 is presented below. Due to repayments of the underlying loans, the actual maturities of mortgage-backed securities generally are substantially less than the scheduled maturities. The amounts reflect the fair value of our mortgage-backed securities at June30, 2011. 12 Amounts at June30, 2011 which Mature in Weighted Over One Weighted Weighted One Year Average through Average Over Average or Less Yield Five Years Yield Five Years Yield (In thousands) Fixed rate: GNMA $ % $ 8 % $ % FHLMC 2 FNMA Total fixed-rate 10 % Adjustable rate: GNMA 10 % FNMA 3 FHLMC Total adjustable-rate 13 Total $ % $ 23 % $ % The following table sets forth the purchases, sales and principal repayments of our mortgage-backed securities during the periods indicated. At or For the Year Ended June30, (Dollars in thousands) Mortgage-backed securities at beginning of period $ $ Purchases Repayments ) ) Sales ) ) Amortizations of premiums and discounts, net Mortgage-backed securities at end of period $ $ Weighted average yield at end of period % % Sources of Funds General.Deposits are our primary source of funds for lending and other investment purposes. In addition to deposits, principal and interest payments on loans and investment securities are a source of funds. Loan repayments are a relatively stable source of funds, while deposit inflows and outflows are significantly influenced by general interest rates and money market conditions. Borrowings may also be used on a short-term basis to compensate for reductions in the availability of funds from other sources and on a longer-term basis for general business purposes. Deposits.We attract deposits principally from residents of Louisiana and particularly from Caddo Parish and Bossier Parish. Deposit account terms vary, with the principal differences being the minimum balance required, the time periods the funds must remain on deposit and the interest rate. We have not solicited deposits from outside Louisiana or paid fees to brokers to solicit funds for deposit. With the introduction of commercial lending in fiscal 2009, we commenced a policy of requiring commercial loan customers to have a deposit account relationship with us. This policy resulted in a significant increase in NOW accounts in fiscal 2011. 13 We establish interest rates paid, maturity terms, service fees and withdrawal penalties on a periodic basis. Management determines the rates and terms based on rates paid by competitors, the need for funds or liquidity, growth goals and federal regulations. We attempt to control the flow of deposits by pricing our accounts to remain generally competitive with other financial institutions in the market area. The following table shows the distribution of, and certain other information relating to, our deposits by type of deposit, as of the dates indicated. June30, Percent of Percent of Amount Total Deposits Amount Total Deposits Certificate accounts: (Dollars in thousands) 0.00%- 0.99% $ % $ 12 % 1.00%- 1.99% 2.00%- 2.99% 3.00%- 3.99% 4.00%- 4.99% 5.00%- 5.99% Total certificate accounts Transaction accounts: Passbook savings Non-interest bearing demand accounts NOW accounts Money market Total transaction accounts Total deposits $ % $ % The following table shows the average balance of each type of deposit and the average rate paid on each type of deposit for the periods indicated. Year Ended June30, Average Average Average Interest Rate Average Interest Rate Balance Expense Paid Balance Expense Paid (Dollars in thousands) Passbook savings $ $ 25 % $ $ 23 % Non-interest bearing demand accounts NOW accounts 65 22 Money market Certificates of deposit Total deposits $ $ % $ $ % The following table shows our savings flows during the periods indicated. Year Ended June30, (In thousands) Total deposits at beginning of period $ $ Net deposits (withdrawals) Interest credited Total increase in deposits $ $ 14 The following table presents, by various interest rate categories and maturities, the amount of certificates of deposit at June30, 2011. Balance at June 30, 2011 Maturing in the 12 Months Ending June 30, Certificates of Deposit Thereafter Total (In thousands) 0.00%- 0.99
